Case 2:16-cv-01118-CCC-MF Document 721 Filed 10/15/19 Page 1 of 3 PageID: 22340




                           UNITED STATES COURT OF APPEALS
                              FOR THE FEDERAL CIRCUIT
                                    717 MADISON PLACE, N.W.
                                    WASHINGTON,D.C.20439

 PETER R. MARKSTEI:--IER                                                        CLERK'S OFFICE
    CLERK OF COURT                                                               202-275-8000


                                        October 15, 2019

                                 NOTICE OF DOCKETING


 Federal Circuit Docket No.: 2020-1037

 Federal Circuit Short Title: Immunex Corporation v. Sandoz Inc.

 Date of Docketing: October 15, 2019

 Originating Tribunal: United States District Court for the District of New Jersey

 Originating Case No.: 2:16-cv-01118-CCC-MF

 Appellants: Sandoz Inc., Sandoz International GmbH, Sandoz GmbH



     A notice of appeal has been filed and assigned the above Federal Circuit case number.
 The court's official caption is included as an attachment to this notice. Unless otherwise
 noted in the court's rules, the assigned docket number and official caption or short title
 must be included on all documents filed with this Court. It is the responsibility of all
 parties to review the Rules for critical due dates. The assigned deputy clerk is noted
 below and all case questions should be directed to the Case Management Team at (202)
 275-8055.

     The following documents are due within 14-days of this notice:

    •    Entry of Appearance. (Fed. Cir. R. 47.3.)
    •    Certificate oflnterest. (Fed. Cir. R. 47.4.)
    •    Docketing Statement. Note: The Docketing Statement is due in 30 days if the
         United States or its officer or agency is a party in the appeal. (Fed. Cir. R. 33.1 and
         the Mediation Guidelines)
    •    Statement Concerning Discrimination in MSPB cases. (Fed. Cir. R. 15(c).)

 PARTY FILING AND CONTACT INFORMATION: Each counsel representing a party
 must be a member of the court's bar and registered for the court's electronic filing
Case 2:16-cv-01118-CCC-MF Document 721 Filed 10/15/19 Page 2 of 3 PageID: 22341



 system. Fed. Cir. R. 25(a). Attorneys whose contact information has changed should
 make all changes through their PACER service center profile.

 Unrepresented parties must submit documents intended for filing to the court in paper.
 However, motions and letters may be emailed to prose@cafc.uscourts.gov or faxed to 202-
 275-9678. Unrepresented parties changing contact information must submit a letter or
 updated Entry of Appearance with the new contact information.

 OFFICIAL CAPTION: The court's official caption is attached and reflects the lower
 tribunal's caption pursuant to Fed. R. App. P. 12(a), 15(a), and 21(a). Please review the
 caption carefully and promptly advise this court in writing of any improper or inaccurate
 designations.

                                              Isl Peter R. Marksteiner
                                              Peter R. Marksteiner
                                              Clerk of Court

                                              By: Michael M. Ames, Deputy Clerk

 Attachments:

    •   Official caption
    •   Paper Copies of General Information and Forms (to unrepresented parties only):
           o General Information and Overview of a Case in the Federal Circuit
           o Entry of Appearance
           o Informal Brief
           o Motion and Affidavit for Leave to Proceed in Forma Pauperis (only to filers
               owing the docketing fee)
           o Supplemental in Forma Pauperis Form for Prisoners (only to filers in a
               correctional institution)
           o Statement Concerning Discrimination




 cc: United States District Court for the District of New Jersey
Case 2:16-cv-01118-CCC-MF Document 721 Filed 10/15/19 Page 3 of 3 PageID: 22342



                                Official Caption


       IMMUNEX CORPORATION, AMGEN MANUFACTURING, LIMITED,
                    HOFFMANN-LA ROCHE INC.,
                                Plaintiffs-Appellees

                                         v.

       SANDOZ INC., SANDOZ INTERNATIONAL GMBH, SANDOZ GMBH,
                              Defendants-Appe l !ants



                                 Short Caption

                        Immunex Corporation v. Sandoz Inc.
